273 F.2d 78
William G. RICH, Jr., Appellantv.Honorable James P. MITCHELL, Secretary of Labor, Appellee.
No. 15143.
United States Court of Appeals District of Columbia Circuit.
Argued October 26, 1959.
Decided November 27, 1959.

Mr. Byron N. Scott, Washington, D. C., for appellant.
Mr. William E. Mullin, Attorney, Department of Justice, of the bar of the Supreme Court of Minnesota, pro hac vice, by special leave of court, with whom Mr. Geo. S. Leonard, Acting Asst. Atty. Gen., and Messrs. Oliver Gasch, U. S. Atty., and Alan S. Rosenthal, Attorney, Department of Justice, were on the brief, for appellee. Messrs. Morton Hollander and Samuel D. Slade, Attorneys, Department of Justice, also entered appearances for appellee.
Before EDGERTON, WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
Appellant, a former employee of the Department of Labor, sued the Secretary of Labor for reinstatement. His complaint, in the light of accompanying affidavits, comes only to this: The Director of Personnel notified appellant that unless he resigned within three days, the Department would bring certain charges against him proposing his dismissal, and these charges might lead to fine or imprisonment. The Director told appellant he could resign on any ground he chose and his resignation would be accepted. He was "frightened and upset". He therefore resigned "To enter private Industry." He tried, and was not allowed, to withdraw his resignation. He describes the Director's statement as "threats and duress" and says he was "falsely accused". But he does not allege that the Director knew or believed that the proposed charges were false.


2
The Director did not act illegally or improperly in telling appellant he could choose between facing charges and resigning. We agree with the District Court that the appellee was entitled to summary judgment. Competello v. Jones, 105 U.S.App.D.C. 412, 267 F.2d 689.


3
Affirmed.